Citation Nr: 1549400	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, rated 50 percent disabling prior to August 6, 2014, and 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1964.

This matter came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD with major depressive disorder, assigning a 50 percent disability rating, effective February 13, 2008.  

The Veteran testified at a Board hearing in June 2012; the transcript is of record.

This matter was remanded in June 2014.

In a January 2015 rating decision, the Appeals Management Center (AMC) assigned a 70 percent disability rating, effective August 6, 2014.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran has filed a TDIU claim due to his PTSD with major depression.  See 09/04/2015 VBMS entry, VA 21-4138 Statement in Support of Claim.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

A petition to reopen a claim of entitlement to service connection for diabetes mellitus was received in August 2015 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire period contemplated by this appeal, the Veteran's PTSD with major depressive disorder has resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period contemplated by this appeal, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A July 2008 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claim of service connection for PTSD.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.  The appeal of a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in August 2009 and August 2014.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial increased rating for PTSD

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the Veteran's symptomatology meets the criteria for assignment of a 70 percent disability rating for the entire period contemplated by this appeal.  The evidence, as described in detail below, fails to show total occupational and social impairment, precluding an evaluation of 100 percent for any portion of the rating period on appeal.  

The August 2009 VA examination report reflects the Veteran's report of feeling sad and gloomy most of the time.  He complained of sleep disturbance and a loss of interest in bowling and golfing.  He reported not enjoying the things he used to.  He expressed a tendency toward guilt and felt bad about himself; he evidenced a lot of self-blame.  He found it difficult to concentrate because his mind would frequently wander.  He was most concerned about his tendency to use alcohol to cope with his symptoms.  He acknowledged that alcohol disrupted his work as a foreman.  He received numerous warnings while working as a truck driver and admitted that he missed work, arrived late, or misused his sick leave due to his excessive alcohol use.

The Veteran reported a past history with alcohol abuse and arrests related to alcohol.  He reported being sober for three years.  He reported a good relationship with his brothers but he had no real friends other than those he saw casually in church.  He attended church every Sunday but had no enthusiasm for anything else.  The examiner observed that he had disheveled clothes and was not clean; his psychomotor activity was restless; his speech was pressured; and, his mood was anxious.  His affect was normal, and he was cooperative and friendly.  He was oriented and his thought process/content were unremarkable.  He does not have delusions and he understands the outcome of his behavior.  Prior to medication, he was only sleeping 2-3 hours per night and was experiencing nightmares.  He used to drink six packs of beer to sleep and then would show up for work hungover and drink some more.  He does not have obsessive/ritualistic behavior but does experience daily panic attacks.  He has no homicidal or suicidal thoughts.  He easily lost his train of thought.  

Psychological symptoms included recurrent and intrusive distressing recollections of the event including images thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect (e g unable to have loving feelings); difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and, exaggerated startle response.  The symptoms occurred daily and were judged to be in the moderate to severe range.  Duration was more difficult to pinpoint because the Veteran long abused alcohol to deal with his symptoms.  He had started drinking daily to cope with the memories of the deaths and injuries.  He admitted that after he was discharged he would often go to bars and invariably get into fights.  He had little patience with his family members and acknowledged he was an abusive father.  Drinking excessively began interfering with his ability to maintain employment so he has held a series of jobs over the years.

The examiner diagnosed PTSD and major depressive disorder.  The examiner assigned a GAF score of 55.  The examiner commented that the Veteran stopped working in 2006 and lost his job due to drinking.  After 4 or 5 years on the job as a machinist he would get into conflicts.  He was often counseled and then let go.  He admitted that he always covered his tracks regarding the drinking.  He recalled there was a lot of missed work calling in sick and using up vacation time.  The Veteran began drinking to deal with the memories and this began to affect his family life.  He was ashamed to admit that he became abusive with his wife and children.  After 40 years of marriage she left for a week threatening to divorce him.  He avoided people and stated 'I tried not to hang with them.'  A lot of his life was hidden and revolved around drinking.  He reported that his anger/irritability and fighting was fueled with alcohol but that he had been sober for three years and the PTSD symptoms were coming to the forefront.  The examiner found that the Veteran presented with symptoms of a depressed mood including feeling that the future was bleak.  He did not enjoy things the way he used to, felt guilt about his actions and that he is being punished, he is quick to blame himself for things, and cried often.  He self-medicated for years with excessive alcohol use.  

In August 2014, the Veteran underwent another VA examination.  08/11/2014 VBMS entry, C&P Exam.  It was noted that he saw his brothers.  He would get irritated by his spouse and had to control himself.  He had not worked for the last 9 years due to dwindling eyesight.  He experienced intrusive memories from service, nightmares, dreams, flashbacks, sleep disturbance, chronic anxiety, depression, lack of interest in things, and low motivation.  He has treated with antidepressants with some benefit and has been able to remain off alcohol during this time.  He had angry impulses towards his wife but is now able to control himself.  He had no suicidal ideation.  Over the years he has had a worsening of his PTSD features that he is concerned about and cannot easily explain.  He remains inside or in the yard of the home.  The examiner found that the Veteran has PTSD with depressive features only partially responsive to antidepressants.  The symptoms were severe enough to render him incapable of employment compounded by his left leg weakness and visual acuity decline.  He has successfully abstained from alcohol for the last several years.  He is now unemployable because of his psychiatric and medical conditions.  

In an October 2014 addendum opinion, the examiner opined that the Veteran's PTSD is severe; and, results in total occupational impairment due to PTSD features causing a history of substance use and depression with physical ailments.  10/14/2014 VBMS entry, C&P Exam.  He has had a history of suicidal ideation in the past.  His PTSD is complicated by substance abuse and depression which has caused distinct difficulties in social relationships and work relationships because of irritability, anger, impatience, threatening behavior, suspiciousness, hypervigilance, easy startle, depression, and poor motivation.  His GAF score is in the 40 range with inability to work gainfully, social isolation, and reduced ability to see and ambulate without a cane or walker.  

Based on review of the evidence detailed hereinabove and review of the entirety of the record, the Board finds that a 70 percent disability rating is warranted from February 13, 2008, which corresponds to the date service connection was established for PTSD.  As detailed by the August 2009 VA examiner, a GAF score of 55 was assigned, denoting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Such GAF score is in contrast to the findings by the August 2014 examiner that a score in the 40s was warranted.  Such score denoted serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Richard, 9 Vet. App. at 267.  Despite the differing GAF scores, the Board finds that the symptomatology described by the Veteran and the objective findings reflected in both examination report more closely approximate a 70 percent disability rating for the entire period contemplated by the appeal.  Moreover, despite the fact that the examinations were conducted five years apart, similar symptoms and manifestations were reflected.  The August 2009 VA examination report reflects flattened affect, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, contemplated by the 50 percent rating.  The examination report also reflects past periods of impaired impulse control, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.  He also had recurrent nightmares, avoidance, anger, irritability, and depressed mood.  Based on the objective findings of the examiner and the lay assertions of the Veteran, and affording him the benefit of the doubt, the Board finds that a 70 percent rating is warranted from February 13, 2008.  The Board acknowledges that not all of the criteria for a 70 percent rating have been met; however, the evidence supports a finding of occupational and social impairment with deficiencies in most areas due to his PTSD.  The Board has determined that the 70 percent disability rating more appropriately contemplates his PTSD symptomatology.  

A 100 percent disability rating is not warranted for any period contemplated by this appeal as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  Despite the August 2014 VA examiner's finding that his PTSD denoted 'serious' symptoms and a GAF score in the 40s, there were no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the Veteran appeared disheveled at the examination, there was no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Likewise, while he reported problems with memory, he was still able to name his close relatives, prior occupation, and name.  He continued to live with his spouse, had contact with siblings and attended church.  Total social impairment has not been shown.

Thus, as detailed hereinabove, for the period from February 13, 2008, the Veteran's psychiatric symptomatology is best contemplated by a 70 percent disability rating, but a 100 percent disability rating is not warranted for any period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD with major depressive disorder, rated 70 percent disabling, effective February 13, 2008.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran reports that he last worked in 2006 as a foreman for a shoe company.  10/21/2015 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

The August 2014 VA examiner opined that the Veteran's PTSD is complicated by substance abuse and depression which has caused distinct difficulties in social relationships and work relationship due to irritability, anger, impatience, threatening behavior, suspiciousness, hypervigilance, easy startle, depression, and poor motivation.  10/14/2014 VBMS entry, C&P Exam.  The examiner had previously opined that his PTSD symptoms were severe enough to render him incapable of employment compounded by other physical ailments.  The examiner found that he is unemployable due to his psychiatric and medical conditions.  08/11/2014 VBMS entry, C&P Exam.  Such opinion of the August 2014 VA examiner is coupled with the prior discussion by the August 2009 VA examiner of the Veteran's employment history which was affected by his alcohol abuse.  The August 2009 VA examiner noted that he lost his job due to drinking, and that he drank to deal with the traumatic memories from service.  Such drinking affected his work performance and resulted in him losing jobs.  While the examiners at times referenced visual problems and left leg weakness as contributing to his unemployability; only PTSD is service-connected.  Nevertheless, given the significant role that the Veteran's excess drinking has played in his inability to maintain employment, the Board finds evidentiary support to conclude that the PTSD, even without consideration of his nonservice-connected ailments, precludes substantially gainful employment.  

For the above reasons, entitlement to a TDIU is granted, effective February 13, 2008.



ORDER

Entitlement to a 70 percent disability rating for PTSD with major depressive disorder is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD with major depressive disorder is denied.

Entitlement to a TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


